United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
READINESS, Fallon, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1179
Issued: November 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant, through her attorney, filed a timely appeal of a
February 22, 2010 merit decision of the Office of Workers’ Compensation Programs denying her
consequential injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
osteoporosis as a consequence of an infection sustained during a work-related surgery.
FACTUAL HISTORY
On January 29, 2009 appellant, then a 52-year-old supply technician, filed an
occupational disease claim alleging that as a result of her accepted back injury and surgery in
April 2007 she developed an infection which was not discovered until a second surgery on
December 21, 2007. She alleged that during her second surgery her spine required scraping and
she contracted osteoporosis. Appellant underwent a bone density scan on October 13, 2008 due

to a postmenopausal estrogen deficiency. Dr. Timothy W. Hockenberry, a Board-certified
family practitioner, found significantly reduced bone density or osteoporosis. He diagnosed
osteoporosis on June 1, 2009.
In a letter dated July 20, 2009, the Office requested that appellant provide additional
medical evidence in support of her claim and allowed 30 days for a response.
Dr. David A. Jones, a Board-certified orthopedic surgeon, on April 9, 2008 stated that she
underwent lumbar spine surgery for a work-related injury which resulted in an infection,
exploration of her spine wound and removal of hardware. He stated that appellant’s current
treatment for infection was directly related to her previous surgery and work injury. Dr. Jones
submitted notes dated May 16 and July 3, 2008 addressing her treatment for back pain.
Dr. Randall L. Goode, a Board-certified anesthesiologist, on July 21, 2009 diagnosed chronic
low back pain and lumbar spondylosis.
By decision dated August 26, 2009, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish a causal relationship between the diagnosis of
osteoporosis and her accepted employment injury with resulting surgeries. Appellant, through
counsel, requested an oral hearing on September 10, 2009 that was held on December 10, 2009.
The hearing representative noted that appellant’s previous claim was accepted for herniated disc
as well as complications. Appellant testified that she had developed osteoporosis at L1-2 during
her second surgery as her spine was scraped to remove the infection.
The hearing representative issued a decision on February 22, 2010 affirming the Office’s
August 26, 2009 decision, she found that there was insufficient rationalized medical opinion
evidence explaining the relationship between appellant’s diagnosed osteoporosis and her
accepted employment injury.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.
As is noted by Larson in his treatise on workers’ compensation, once the work-connected
character of any injury has been established, the subsequent progression of that condition
remains compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause and so long as it is clear that the real operative factor is the
progression of the compensable injury, associated with an exertion that in itself would not be
unreasonable under the circumstances.1
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, she must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relationship. Rationalized medical evidence is
evidence which relates a work incident or factors of employment to a claimant’s condition, with
stated reasons of a physician. The opinion must be one of reasonable medical certainty and must
1

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994).

2

be supported by medical rationale explaining the nature of the relationship of the diagnosed
condition and the specific employment factors or employment injury.2
ANALYSIS
The Office accepted that appellant sustained a herniated disc as a result of her
employment and authorized surgery. Appellant underwent a second surgery due to an infection.
She filed a notice of occupational disease contending that as a result of her accepted employment
injury and surgeries she developed osteoporosis at L1-2.
The Board finds that appellant has not submitted sufficient medical evidence to establish
a causal relationship between her osteoporosis and the accepted back injury and surgeries.
Dr. Jones opined that her second spine surgery in 2007 was due to an infection resulting from the
first surgery; but he failed to provide a diagnosis of osteoporosis or address whether this
condition was related to her surgeries. For these reasons, his reports are not sufficient to meet
appellant’s burden of proof.
Dr. Hockenberry diagnosed osteoporosis based on a bone scan. He did not provide any
opinion as to the cause of appellant’s osteoporosis. Rather, Dr. Hockenberry indicated that this
condition was the result of postmenopausal estrogen deficiency. These reports did not provide a
history of employment injury or address whether there is a causal relationship between
appellant’s osteoporosis and her employment. Due to these deficiencies, these reports are not
sufficiently detailed to meet her burden of proof.
On July 21, 2009 Dr. Goode diagnosed chronic low back pain and lumbar spondylosis.
He did not diagnose osteoporosis or suggest that appellant’s employment injury or resulting
surgery caused a consequential condition. The Board finds that appellant has not submitted
detailed medical opinion evidence to establish a causal relationship between her osteoporosis and
her accepted back injury and resulting surgeries.
CONCLUSION
The Board finds that appellant failed to establish that she developed osteoporosis as a
result of her accepted employment injuries.

2

Charles W. Downey, 54 ECAB 421 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

